DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is in response to remarks and claim amendments filed by Applicant’s representative on February 28, 2022.  Claims 1-20 are previously canceled, claims 21-40 are pending, and new claim 41 has been added. 


Response to Amendments and Remarks

Applicant’s latest filed claim amendments and corresponding remarks dated February 28, 2022 have been fully considered.  Applicant’s remarks and/or comments are generally directed to the current claim amendment(s), and accordingly deemed moot in light of the new grounds of rejection provided with this action.  
With regards to Applicant’s latest amendments and remarks, Applicant firstly notes and remarks that the independent claim(s), and claim 1 in particular, has been further amended to now expressly recite in part  

“when the logical destination network address is associated with a single physical network address in the physical network, (i) replacing logical network addresses in the packet, including the logical destination network address, with corresponding physical network addresses and (ii) forwarding the packet with the physical network addresses through the physical network without encapsulating the packet…”.

With respect to the above, Applicant notes and remarks that none of the prior art reference(s) applied in rejecting the independent claims [Xiao et al] expressly discloses or suggests the above recited claim feature(s) or limitation(s) as currently set forth in amended independent claim 1 (and similarly in independent claim 31) [Applicant Remarks:  par 3, pg. 8 – par 2, pg. 16]
However, in response to Applicant’s amended feature and associated remarks, the Office asserts and notes that the above amended feature(s) is/are now expressly disclosed in further view of teachings and/or disclosures by Brandwinde et al, as discussed / cited below with this action.  

With respect to the claim, Applicant also argues or notes that Xiao fails to disclose the feature of replacing a logical network address of a packet with a corresponding physical network address as well as the feature of replacing a logical network address including logical destination network address.  However, in response to argument, the Office asserts or remarks that the recited element of a ‘physical network address’ is being interpreted or treated broadly / reasonably as an address of/in a physical network, and Xiao’s disclosure of a ‘replacement IP address and port number’ is thus applicable and sufficient. Similarly, the recited element of a ‘logical destination network address’ is also broadly treated or interpreted as a destination address of/in the logical network, and Xiao’s disclosure of a ‘destination MAC address’ is thus also applicable and sufficient. The Office further notes that any of the arguable distinctions or deficiencies of Xiao noted by Applicant with respect to certain features / elements are also nonetheless also resolved by Brandwine.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 23-25, 29-31, 33-35, 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (hereinafter Xiao), WIPO Publication WO 2015/147943 (publication date October 2015). in view of Brandwine et al (hereinafter Brandwine), US Patent 8,396,946 B1 (patent date March 2013). 

As per claim{s} 21, 31, Xiao discloses substantial features of the invention, such as a method of forwarding a packet associated with a logical network implemented over a physical network, the packet having a logical destination network address, the method comprising: 
when the logical destination network address is associated with a single physical network address in the physical network (Xiao: e.g., a host in the set of hosts, intercepts a packet that is sent by a particular VM of a tenant logical network to a VM of a service logical network. The packet includes a source IP address and a source port number that is ‘associated with the particular VM’ {of the service logical network}, and the packet is intercepted prior to leaving the PFE in the host) [0014], (i) replacing logical network addresses in the packet, including the logical destination network address, with corresponding physical network addresses (Xiao: e.g., the host ‘replaces’ the source IP address and the source port number of the intercepted packet with a ‘replacement IP address and port number pair’ from a set of replacement IP address and port number pairs) [0014] (e.g., “…the process replaces (at 315) the source IP address and virtual port number in the packet with a ‘replacement IP address and port number pair’ that uniquely identifies the tenant VM in the virtualized infrastructure domain when accessing a VM of the requested service. The process also ‘replaces (at 320) the ‘destination MAC address of the packet’ with the ‘MAC address of the requested service VM’. For instance, if the destination MAC address was set to the MAC address of the default gateway for the tenant VM (i.e., the NAT gateway), the process ‘changes’ {replaces} the destination MAC address to the ‘MAC address of the requested service VM’…”) [0064] [Fig. 3] and (ii) forwarding the packet with the physical network addresses through the physical network (Xiao: e.g., once the packet has been modified with the ‘replacement IP address and port number pair’ {including the destination address}, “the method ‘sends the packet through the PFE to the VM of the service logical network’…”) [0064] [Fig. 3]; 
when the logical destination network address is not associated with a single physical network address in the physical network (Xiao: e.g., the process then receives a second packet from a VM (the same particular VM or a different tenant VM), where the second packet specifies a destination address outside the particular tenant logical network but not associated with any service VM) [0069], (i)encapsulating the packet with an encapsulation header that identifies a physical network destination of the packet and (ii) forwarding the encapsulated packet through the physical network (Xiao: e.g., “when the two VMs are not on the same host, the process bypasses (at 330) the gateway by forwarding the packet to the VM of the requested cloud service through a ‘tunnel’ in the virtualized infrastructure domain. A ‘tunnel’ is a communication channel between two end points and is used to transport packets by ‘encapsulation’…”) [0065] (step 335) [Fig. 3] (e.g., the process, ‘without modifying the source address and port number’ of the second packet, forwards the second packet to the default gateway of the tenant logical network {i.e., to forward to a network element outside the host for network address translation [NAT] processing}, as described with reference to 355}) [0069].
Xiao discloses particular features of the claimed invention as above for claim 21, but does not expressly disclose the additional recited feature(s) recited by the claim, such as the method (ii) forwarding the packet with the physical network addresses through the physical network without encapsulating the packet…”. 
However, in a related endeavor, Brandwine particularly discloses the additional recited feature(s) of the method the method the additional recited feature(s) recited by the claim, such as the method (ii) forwarding the packet with the physical network addresses through the physical network without encapsulating the packet…”  (Brandwine: e.g., expressly teaches that in some embodiments a virtual computer network may be provided as an overlay network that uses one or more intermediate physical networks as a ‘substrate network’, and one or more such overlay virtual computer networks may be implemented over the substrate network in various ways. For example, in one aspect, communications between nodes of an overlay virtual computer network are managed by encoding and sending those communications over the substrate network {physical network} ‘without encapsulating’ the communications, such as by embedding ‘virtual network address’ information for a computing node of the virtual computer network {i.e., the ‘destination computing node's virtual network address’} in a larger physical network address space used for a networking protocol of the one or more intermediate physical networks) [col 15, L14-67] (e.g., Communication Manager module R intercepts the communication 220-c, modifies the communication as appropriate, and forwards the modified communication over the interconnection network 250 to computing node G. In particular, Communication Manager module R extracts the virtual destination network address and virtual destination hardware address for computing node G from the header, and then retrieves the actual physical substrate network address corresponding to that virtual destination hardware address from mapping information 212. As previously noted, the actual physical substrate network address may be, for example, "200.0.10.2" or "::0B:02:&lt;Z-identifier&gt;:10.0.0.3", and Communication Manager module R creates a new IPv4 or IPv6 header for the encoded new communication (depending on whether the interconnection network is an IPv4 or IPv6 network, respectively) that includes that actual physical substrate network address as the destination address…The Communication Manager module R then creates ‘Communication 230-3’ by ‘modifying communication 220-c’ so as to ‘replace the prior IPv4 header with the new header’ {i.e., in accordance with SIIT}, including populating the ‘new header’ with other information as appropriate for the encoded modified communication (e.g., payload length, traffic class packet priority, etc.). Thus, the communication 230-3 includes the same content or payload as communication 220-c, ‘without encapsulating the communication 220-c’ within the communication 230-3) [col 28, L18-67].  
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Xiao’s invention with the above said additional feature(s), as expressly disclosed by Brandwine, for the motivation of providing a system and techniques for managing communications for a managed virtual computer network overlaid on a distinct substrate computer network {physical network}, including for communications between computing nodes of the managed virtual computer network connected to the substrate network and other network nodes external to the substrate network [Brandwine: Abstract] [col 1, L66 – col 2, L26].
Claim(s) 31 recite(s) substantially the same limitations and/or features as claim 1, is/are distinguishable only by its/their statutory category (non-transitory MRM), and accordingly rejected on the same basis.



As per claim{s} 23, 33, Xiao discloses the method wherein the logical destination network address is not associated with a single physical network address when the packet has a destination outside of the logical network (Xiao: e.g., the process receives a ‘second packet’ from a same particular VM or different tenant VM, where the second packet specifies a ‘destination address outside the particular tenant logical network' but not associated with any service VM…) [0069].

As per claim{s} 24, 34, Xiao discloses the method wherein the single physical network address is a first physical network address (Xiao: e.g., a host in the set of hosts, intercepts a packet that is sent by a particular VM of a tenant logical network to a VM of a service logical network. The packet includes a source IP address and a source port number that is ‘associated with the particular VM’ {of the service logical network}, and the packet is intercepted prior to leaving the PFE in the host) [0014], wherein replacing the logical network addresses in the packet comprises: 
replacing the logical destination network address of the packet with the first physical network address (Xiao: e.g., The process also ‘replaces (at 320) the ‘destination MAC address of the packet’ with the ‘MAC address of the requested service VM’. For instance, if the destination MAC address was set to the MAC address of the default gateway for the tenant VM (i.e., the NAT gateway), the process ‘changes’ {replaces} the destination MAC address to the ‘MAC address of the requested service VM’…”) [0064] [Fig. 3]; and 
replacing a logical source network address of the packet with a second physical network address corresponding to the logical source network address (Xiao: e.g., the host ‘replaces’ the source IP address and the source port number of the intercepted packet with a ‘replacement IP address and port number pair’ from a set of replacement IP address and port number pairs) [0014] (e.g., “…the process replaces (at 315) the source IP address and virtual port number in the packet with a ‘replacement IP address and port number pair’ that uniquely identifies the tenant VM in the virtualized infrastructure domain when accessing a VM of the requested service) [0064] [Fig. 3]

As per claim{s} 25, 35, Xiao discloses the method wherein: the method is performed by a managed forwarding element (MFE) (Xiao: e.g., Physical Forwarding Element {PFE}) [0012-0015] (e.g., the method, at a ‘host’ in the set of hosts, intercepts a packet that is sent by a particular VM of a tenant logical network to a VM of a service logical network. The packet includes a source IP address and a source port number that is associated with the particular VM. The packet is intercepted prior to leaving the ‘PFE in the host’. The ‘PFE’ is used to receive packets from and send packets to the VMs hosted on the host. The method, at the host, ‘replaces’ the source IP address and the source port number in the packet with a replacement IP address and port number pair from a set of replacement IP address and port number pairs, and sends the packet ‘via / through the PFE’ to the VM of the service logical network) [0014] (e.g., PFE_735, 740) [0082] [Fig. 7]; 
the packet is received from a virtual interface of a data compute node operating on a same host computer as the MFE (Xiao: e.g.,  tenant VM 715 is connected to VPort 745 of PFE 735 through a ‘virtual network interface card (VNIC)’_750) [0082] [Fig. 7]; and 
the virtual interface is assigned the logical source network address (Xiao: e.g., a packet sent from the requesting tenant is identified by its given {assigned} packet ‘Source IP Address / Virtual Port Number’ pair) [0064, 0068, 00119].

As per claim{s} 29, 39, Xiao discloses the method wherein the packet is a first packet (Xiao: e.g., ‘first packet’) [0068] [00127-00128], the logical destination network address is a first logical network address (Xiao: e.g., a host in the set of hosts, intercepts a packet that is sent by a particular VM of a tenant logical network to a VM of a service logical network. The packet includes a ‘source IP address / port number’ that is ‘associated with the particular VM’ {of the service logical network}, and the packet is intercepted prior to leaving the PFE in the host) [0014] (e.g., ‘source IP address / port number of the first packet’) [0068], and the single physical network address is a first physical network address, (Xiao: e.g., a host in the set of hosts, intercepts a packet that is sent by a particular VM of a tenant logical network to a VM of a service logical network. The packet includes a source IP address and a source port number that is ‘associated with the particular VM’ {of the service logical network}, and the packet is intercepted prior to leaving the PFE in the host) [0014], the method further comprising: 
receiving, from the physical network, a second packet having the first physical network address as a source address packet (Xiao: e.g., ‘second packet) [0069] [00129-00130]; and 
replacing, in the second packet, the first physical network address with the corresponding first logical network address. (Xiao: e.g., expressly teaches in one aspect performing ‘reverse SNAT’ procedures for packet{s} received from the Service_5_VMs {physical network}, and significantly wherein NAT Agent 1225 determines whether a packet exchanged between the tenant VM {logical network} and a Service VM {physical network} requires SNAT, with consideration to the correspondence / mapping between the ‘virtual IP address / port number’ {physical / service VM network} and the ‘replacements IP address / port numbers’ assigned to the tenants VM for efficient access) [0098-0099] (e.g., at 2530, the process performs a ‘reverse SNAT’ at the requesting tenant VM's virtual port to ‘change/replace’ the destination IP address / port number pair from the replacement IP address /port number pair to the requesting tenant VM's own IP address port number pair. The process then delivers (at 2535) the packet to the requesting tenant VM) [00150-00153] [Fig. 25] [00173].

As per claim{s} 30, 40, Xiao discloses the method further comprising performing logical network processing on the packet prior to either replacing the logical network addresses in the packet or encapsulating the packet (Xiao: e.g., at 305, the process receives a packet from a tenant VM to send to a service VM, and determines (at 310) whether efficient access is enabled between the VMs that are identified by the packet's source virtual port number and the destination IP address. As described & 9, once a tenant enables ‘efficient access’ to a service, some embodiments maintain a list of the tenant VM and service VM pairs that can exchange packets using efficient access) [0063, 00089-0090] [Figs. 3 & 9].

As per claim{s} 41, Xiao in view of Brandwine, and in particular Brandwine, discloses wherein (i) the logical network addresses, including the logical destination network address, that are replaced in the packet (e.g., Communication Manager module R intercepts the communication 220-c, modifies the communication as appropriate, and forwards the modified communication over the interconnection network 250 to computing node G. In particular, Communication Manager module R extracts the virtual destination network address and virtual destination hardware address for computing node G from the header, and then retrieves the actual physical substrate network address corresponding to that virtual destination hardware address from mapping information 212. As previously noted, the actual physical substrate network address may be, for example, "200.0.10.2" or "::0B:02:&lt;Z-identifier&gt;:10.0.0.3", and Communication Manager module R creates a new IPv4 or IPv6 header for the encoded new communication (depending on whether the interconnection network is an IPv4 or IPv6 network, respectively) that includes that actual physical substrate network address as the destination address…The Communication Manager module R then creates ‘Communication 230-3’ by ‘modifying communication 220-c’ so as to ‘replace the prior IPv4 header with the new header’ {i.e., in accordance with SIIT}, including populating the ‘new header’ with other information as appropriate for the encoded modified communication (e.g., payload length, traffic class packet priority, etc.). Thus, the communication 230-3 includes the same content or payload as communication 220-c, ‘without encapsulating the communication 220-c’ within the communication 230-3) [col 28, L18-67], and (ii) the corresponding physical network addresses, are IP addresses (Brandwine: e.g., expressly teaches that in some embodiments a virtual computer network may be provided as an overlay network that uses one or more intermediate physical networks as a ‘substrate network’, and one or more such overlay virtual computer networks may be implemented over the substrate network in various ways. For example, in one aspect, communications between nodes of an overlay virtual computer network are managed by encoding and sending those communications over the substrate network {physical network} ‘without encapsulating’ the communications, such as by embedding ‘virtual network address’ information for a computing node of the virtual computer network {i.e., the ‘destination computing node's virtual network address’} in a larger physical network address space used for a networking protocol of the one or more intermediate physical networks…In one illustrative example, a virtual computer network may be implemented  using a ‘32-bit IPv4 network address’, and those 32-bit network addresses may be embedded as part of 128-bit IPv6 network addresses used by the one or more intermediate ‘physical networks’, such as by ‘re-headering communications packets’ or other data transmissions {i.e., using SIIT}, or otherwise modifying such data transmissions to translate them from a first networking protocol for which they are configured to a second networking protocol. In another example, both the virtual computer network and substrate network may be implemented using the same network protocol {i.e., IPv4 or IPv6})) [col 15, L14-67].


Claim(s) 22, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Brandwine and in further view of Dumitriu et al (hereinafter Dumitriu), US Patent Pub US 2014/0195666 A1 (publication date July 2014). 

As per claim{s} 22, 32, Xiao in view of Brandwine discloses particular features of the claimed invention as above for claim 21, but does not expressly disclose the additional recited feature(s) recited by the claim, such as the method wherein the logical destination network address is not associated with a single physical network address when the packet is a multicast or broadcast packet for the logical network. 
However, in a related endeavor, Dumitriu particularly discloses the additional recited feature(s) of the method the method wherein the logical destination network address is not associated with a single physical network address when the packet is a multicast or broadcast packet for the logical network  (Dumitriu: e.g., expressly teaches in one aspect wherein Decision engine determines whether a packet should be ‘emitted’ from a set of network interfaces {i.e., multicasted or broadcasted}. And in the case that the system determines that the packet should be emitted from a set of network interfaces, the packet is then processed by delivering the packet to each network interface in the set that is local to the first node, and the packet is forwarded ‘over a tunnel’ {via encapsulation}) [0031-0033, 0059] [claim 73].  
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify the combination with the above said additional feature(s), as expressly disclosed by Dumitriu, for the motivation of providing a system and method for implementing and managing virtual networks, and which provides a tool that allows a virtual network to be overlaid over an existing network, and also allows that virtual network’s topology to change independently of the underlying network [Dumitriu: Abstract] [0001-0003].


Claim(s) 26, 27, 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Brandwine and in further view of Veits et al (hereinafter Veits), US Patent 8,429,279 B2 (patent date April 2013). 

As per claim{s} 26, 36 Xiao in view of Brandwine discloses particular features of the invention, as in claim 21 above, but does not expressly disclose the additional recited feature(s) of the method further comprising when the logical destination network address is associated with a single physical network address in the physical network:
determining that a protocol header field value of the packet corresponds to a protocol that causes a physical network forwarding element to take a particular action in response to receiving the packet; and 
replacing the protocol header field value of the packet with a different value.
	However, in a related endeavor, Veits expressly discloses the above additional recited feature(s).  In particular, Veits expressly teaches the additional recited feature(s) of the method further comprising when the logical destination network address is associated with a single physical network address in the physical network: 
determining that a protocol header field value of the packet corresponds to a protocol that causes a physical network forwarding element to take a particular action in response to receiving the packet (Veits: e.g., For user data messages sent in the framework of the communication link, outbound from the first communication terminal P1 towards the second communication terminal P2, the following is carried out with involvement of the ‘ICE Proxy P’: [Wingdings font/0xE0] 5.1.1 Interception of signaling messages from the second communication terminal P2 to the first communication terminal P1….The source IP address and the port number are referenced in the ‘Layer 3 and Layer 4 header’ of the first response to the STUN query. The IP address and port number of the second communication terminal P2 correspond to those that can be seen by the ICE proxy P. 5.1.5 In the intercepted message from step 5.1.1, all IP addresses and port numbers from the candidate list are removed, with the exception of the entry which agrees with the IP address and port number of the values read in step 5.1.4) [par 6, col 9 – par 4, col 10] and 
replacing the protocol header field value of the packet with a different value (Veits: e.g., ‘reserved address’ of the intercepted signaling message) [col 4, L64 – col 5, L4] (e.g., 1.5 [Wingdings font/0xE0] the private IP address / private port number are ‘substituted’ through the accompanying ‘public IP address / public port number’ of the communication terminal; and 1.6[Wingdings font/0xE0] a correspondingly ‘modified signaling message’ is sent / transmitted to the destination that was identified in the ‘Layer 3 Header’ of the signaling message) [col 4, L64 – col 5, L4 & col 5, L44 – col 6, L20].
It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify the combination with the above said additional feature, as expressly disclosed by Veits, for the motivation of providing a method and device for connecting packet-oriented communication terminals, and which provides an improved communication connection across network boundaries which requires no implementation of a corresponding protocol stack in the communication terminals [Veits: Abstract] [col 1, L15-20 & col 2, L25-40] [Fig. 1].

As per claim{s} 27, 37 Xiao in view of Brandwine and in further view of Veits discloses the recited features of the method wherein the protocol header field value is a value in a layer 3 header field that specifies a particular layer 4 protocol for the packet, wherein the different value is a reserved value that does not correspond to any specific layer 4 protocol.
	In particular, Veits expressly discloses the method wherein the protocol header field value is a value in a layer 3 header field that specifies a particular layer 4 protocol for the packet (Veits: “…the source IP address and the port number are referenced in the ‘Layer 3 and Layer 4 header’ of the first response to the STUN query) [par 6, col 9 – par 4, col 10], wherein the different value is a reserved value that does not correspond to any specific layer 4 protocol (Veits: e.g., ‘reserved address’ of the intercepted signaling message) [col 4, L64 – col 5, L4] (e.g., the IP address and port number of the second communication terminal P2 correspond to those that can be seen by the ICE proxy P. 5.1.5 In the intercepted message from step 5.1.1, all IP addresses and port numbers from the candidate list are removed, with the exception of the entry which agrees with the ‘IP address / port number of the values’ read in step 5.1.4) [par 6, col 9 – par 4, col 10].
	

Claim(s) 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Brandwine and in further view of Wijnands et al (hereinafter Wijnands), US Patent Pub 2013/0322436 A1) (pub date December 2013). 

As per claim{s} 28, 38, Xiao in view of Brandwine discloses particular features of the invention, as in claim 21 above, but does not expressly disclose the additional recited feature(s) of the method further comprising when the logical destination network address is associated with a single physical network address in the physical network: 
determining a number of physical network hops that will process the packet; and 
adding the number to a time to live (TTL) field value of the packet such that the TTL field value at a destination for the packet will be equal to the TTL value prior to adding the number to the TTL field value.
	However, in a related endeavor, Wijnands expressly discloses the above additional recited feature(s).  In particular, Wijnands expressly teaches the additional recited feature(s) of the method further comprising when the logical destination network address is associated with a single physical network address in the physical network:  determining a number of physical network hops that will process the packet; and adding the number to a time to live (TTL) field value of the packet such that the TTL field value at a destination for the packet will be equal to the TTL value prior to adding the number to the TTL field value (Wijnands: e.g.,   in certain embodiments, the TTL value corresponds to an amount of time that approximately matches or equals the amount of time expected for network convergence to occur. In other embodiments, TTL value is configurable. Such TTL value may be configured upon the data packet 300 entering the bidirectional tunnel 412 to be of ‘sufficient value’ to correspond to the amount required (plus some overage) for such data packet 300 to exit the bidirectional tunnel 412 {i.e., ‘a number of expected hops’, such as ‘twenty’)…”) [0034].
It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify the combination with the above said additional feature, as expressly disclosed by Wijnands, for the motivation of providing a method and system for loop dampening in a computer network, and in particular to loop dampening for multipoint-to-multipoint [MP2MP] bidirectional tunnels, and in transmitting packets from a source to a destination using a number of network elements / links according to various protocols [Wijnands: Abstract] [0001-0003 & 0013] [Figs. 3 & 4].


Conclusion


Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.06(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Mondays – Fridays, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451